Citation Nr: 1718283	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable disability rating for residuals of injury of right fifth metacarpal.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the neck.  

7.  Entitlement to service connection for a right hand condition.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received to reopen a claim for service connection for COPD and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen service connection for a wrist condition and if so, whether service connection is warranted.

11.  Whether new and material evidence has been received to reopen service connection for hearing loss.

12.  Entitlement to service connection for hearing loss.

13.  Whether new and material evidence has been received to reopen service connection for a right thumb injury and if so, whether service connection is warranted.

14.  Whether new and material evidence has been received to reopen service connection for a back condition and if so, whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from May 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to compensable disability rating for residuals of injury of right fifth metacarpal; entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity,  left lower and neck; entitlement to service connection for a right hand condition; entitlement to service connection for COPD; entitlement to service connection for a wrist condition; entitlement to service connection for a right thumb condition;  and entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A September 2004 Board decision denied a claims to reopen service connection for a right thumb disability, service connection for a right wrist disability, and service connection for a low back disability to include arthritis.

2.  A January 2007 Board decision denied service connection for COPD and hearing loss.

3.  The evidence received since the September 2004 Board decision is neither cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a right thumb disability, service connection for a right wrist disability, and service connection for a low back disability to include arthritis.

4.  The evidence received since the January 2007 Board decision is neither cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for COPD and hearing loss.

5.  The Veteran's current hearing loss is related to service.

6.  The Veteran's current tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the September 2004 Board decision to reopen claims for service connection for a right thumb disability, service connection for a right wrist disability, and service connection for a low back disability to include arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received since the January 2007 Board decision to reopen claims for service connection for COPD and service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A September 2004 Board decision denied reopening service connection for a right thumb disability, service connection for bilateral hearing loss, service connection for a right wrist disability, service connection for a low back disability to include arthritis, and service connection for chronic obstructive pulmonary disease.  

In a January 2007 decision, the Board denied claims for service connection for hearing loss and service connection for COPD.  The Board found that there was no probative evidence of a nexus between the Veteran's hearing loss and his noise exposure in service.  The Board found that there was no probative evidence of a medical nexus between the Veteran's COPD and active service. 

A claim to reopen the previously denied claims for service connection for a lung condition, hearing loss, a back disability, and a right thumb disability was received in August 2011.    

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104 (b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The Board denied the claim for service connection for a right thumb disability based on a finding that there was no new and material evidence presented to reopen the claim.  The Board found that there was no competent evidence of a current right wrist disability.  The Board found that there was no positive evidence linking a low back disability to service.  

At the time of the September 2004 Board decision, the evidence included service treatment records and VA treatment records.  

The evidence received since the September 2004 Board decision includes a VA examination of the right hand, dated in 2010, and private treatment records.

The evidence or record at the time of the January 2007 Board decision included service treatment records, post-service VA and private treatment records, and a VA respiratory disorders examination dated in December 2004.

The evidence submitted since the January 2007 Board decision includes a positive nexus opinion from a private physician, linking the current hearing loss to noise exposure in service.

In May 2012, a private physician, Dr. G.S. opined that the Veteran's chronic lung disease is related to exposure to fumes and toxins during service.  

A December 2012 opinion from a private physician reflects a medical opinion that a current back disability is related to an injury in service.  

A February 2012 private treatment record shows a diagnosis of osteoarthritis of the right wrist.  With regard to the right thumb, a February 2012 private treatment records showed abnormal volar subluxation/ dislocation of the base of the thumb proximal phalanx, suggestive of ligamentous or tendon injury.  

The Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for COPD, a right wrist condition, a right thumb disability, a low back disability, and hearing loss.  The newly submitted evidence concerning COPD, hearing loss, and a low back disability relates to the unestablished fact of a medical nexus.  The new evidence reflects a current diagnosis of a right wrist disability, which was not previously of record. Accordingly, as new and material evidence has been received, the claims for service connection for bilateral hearing loss, a right wrist disability, a low back disability, and COPD are reopened.  38 C.F.R. § 3.156 (a) (2016).  

Service Connection for Hearing Loss and Tinnitus

The Veteran asserts that a current hearing loss disability is related to noise exposure during service.   He asserts that his hearing loss is related to his service occupation as a boiler technician.  

In a statement dated in August 2011, the Veteran reported that he worked in a boiler room aboard the ship and was constantly exposed to high pitched noise.  The Veteran stated that he did not wear ear plugs.  

The Veteran's DD Form 214 indicates that his service occupation was equivalent to a civilian occupation as a fireman.  Based on the Veteran's service occupation, exposure to acoustic trauma in service is conceded.  

A December 2004 VA examination reflects bilateral hearing loss disability as defined by § 3.385.  The examiner opined that hearing loss is not related to service.  The examiner noted that the Veteran had normal hearing acuity on his enlistment examination in April 1973 and on examination in December 1974.  

In August 2013, a private physician, Dr. M.C.J. opined that the Veteran has mild sloping to moderately severe sensorineural hearing loss with the majority in the high frequencies, as well as a subjective complaint of Non pulsatile tinnitus.  The examiner opined that, based on his preservice audiogram dated in April 1973, which showed normal hearing across all frequencies bilaterally, it is his clinical impression that there is a 50 percent or greater probability that the Veteran's current hearing loss and tinnitus are related to loud noise exposure in the boiler room during service.  

The private physician had correct information regarding the relevant facts of the Veteran's in-service noise exposure and occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the evidence is at least in equipoise. Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  









ORDER

New and material evidence having been received, the claims of entitlement to service connection for a right wrist disability, service connection for a low back disability to include arthritis, service connection for COPD are reopened.  To that extent only, the claims are allowed.

The claim for service connection for hearing loss is reopened, and the claim is granted.

Service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is warranted with respect to the claims for service connection for peripheral neuropathy, service connection for right thumb, right hand, and right wrist disabilities, service connection for COPD, and service connection for a back disability.

Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities and Neck

The Veteran asserts that peripheral neuropathy is related to Agent Orange exposure or exposure to fuel solvents in service.  See December 2011 statement.  Given the Veteran's duties which involved working in a boiler room on a ship, his report of exposure to fuel solvents is deemed competent and credible.  

VA medical records dated in 2011 and 2012 reflect diagnoses of neuropathy and polyneuropathy.  

In May 2013, the RO made a formal finding that there was a lack of information to verify exposure to tactical herbicide agents, such as Agent Orange.  The formal finding determined that there was no evidence to substantiate service in Vietnam.

In correspondence submitted in October 2013, the Veteran's attorney alleged that the Veteran was exposed to Agent Orange in Korea.  This aspect of the Veteran's claim has not been developed.  

On remand, the AMC/ RO should conduct appropriate development to determine whether he was exposed to Agent Orange in Korea.  The Veteran should then be afforded a VA examination to ascertain whether peripheral neuropathy is related to service, including exposure to fuel solvents and/ or Agent Orange. 

Increased Rating for Right Fifth Metacarpal

A June 1985 rating decision granted service connection for residuals of right fifth metacarpal fracture.  A non-compensable disability rating was assigned, pursuant to Diagnostic Codes 5299 and 5227.   

Diagnostic Code 5227 pertains to ankylosis of the ring or little finger, both favorable and unfavorable.  A non-compensable (0 percent) rating is warranted.  A Note following the diagnostic code indicates that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

The issue of an increased rating for right fifth metacarpal is intertwined with the pending claims for service connection for right hand, right wrist, and right thumb  disabilities.   Therefore, adjudication on this claim must be deferred pending additional development of the claims for service connection for right hand and wrist disabilities.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).




Service Connection for Right Thumb, Right Hand, and Right Wrist 

The Veteran asserts that a current right thumb injury is related to a fall in service.  In an August 2011 statement, the Veteran reported that he fell and injured his right thumb when he was throwing trash overboard.

Service treatment records reflect treatment of a right hand injury.  A June 1973 entry in the service treatment record noted that the Veteran fell while playing basketball and sustained a detached fifth finger.  At that time, a bruised right hand and wrist pain were also noted.  The Veteran was treated with a cast on his right hand and arm.

A VA examination dated in July 2010 diagnosed a fractured right fifth metacarpal of the right hand.  The examination also noted a history of right carpal tunnel release but did not include an opinion regarding the etiology of that disability.   

A February 2012 x-ray report showed osteoarthritis of the right wrist.

An August 2012 VA examination found that a right thumb injury is not related to service but did not address whether a thumb disability is proximately due to a service-connected right fifth metacarpal disability.  

A new VA examination is warranted to address the etiology of any current right thumb, right wrist, and right hand disabilities.  

Service Connection for COPD

The Veteran asserts that COPD is related to exposure to asbestos, oil, and chemicals in service.   

A March 1974 entry in the service treatment records shows that the Veteran complained of a swollen noise and dyspnea after working in the boiler room.  The record noted an impression of inhalation of sooty air.  He was advised to stop working in boiler rooms and use a breathing apparatus.  

An August 2002 private treatment record noted the following findings:  possible left diaphragmatic pleural calcification; suggestion of mild pleural thickening of the peripheral right mid lung; and CT recommended for possible asbestosis.  VA treatment records reflect a current diagnosis of COPD.  

The Veteran had a VA examination in December 2004.  The VA examiner opined that the Veteran has COPD due to chronic tobacco use.  The December 2004 VA examination did not discuss the findings of pleural thickening and possible asbestosis noted in August 2002.  

On remand, the RO should take appropriate action to determine whether the Veteran had asbestos exposure in service.  The Veteran should then be afforded a VA examination to ascertain the etiology of a current respiratory disability and to provide an opinion as to whether such disability is related to asbestos and/or soot exposure.  

Service Connection for a Back Condition

The Veteran asserts that a current back disability is related to service.  Treatment records show a current diagnosis of spinal stenosis.  

A back disability was not noted upon enlistment to service.  During service, the Veteran reported several complaints of back pain.   The records are difficult to read but indicate that he reported back pain and was diagnosed with muscle spasm.   The Veteran reported that his pain was related to lifting.  There appear to be three separate entries in August 1974 referring to back pain.  

A private treatment record dated in October 2003 noted that the Veteran was born with spinal stenosis.  He reported that he was doing okay prior to 1973 but fell when he was in service, causing severe back pain. 

A December 2012 opinion from a private physician, Dr. G.S., reflects a medical opinion that a current back disability is related to an injury in service.  However, this opinion contains no detail.

On remand, the Veteran should be afforded a VA examination to determine whether a current back disability is related to service, with consideration of his in-service reports of back pain and diagnosis of muscle spasm. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's personnel records.  If service in Korea is shown, send a request to JSRRC for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure during his active military service.  If the RO is unable to obtain this information, then a memorandum of the RO's efforts in attempting to obtain the records should be associated with the claims files or the Veteran's Veterans Benefits Management System (VBMS) electronic record.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of peripheral neuropathy.  The claims file must be made available to, and reviewed by, the examiner.  

(a)  The examiner should indicate whether peripheral neuropathy of the upper extremities, lower extremities and neck is present.

(b)  If peripheral neuropathy is present, the examiner should state whether peripheral neuropathy is at least as likely as not (50 percent or greater likelihood) related to exposure to fuel solvents in service.  For the purposes of the opinion, the examiner should assume that the Veteran was exposed to fuel solvents.

(c)  Only if Agent Orange exposure is verified, the examiner should state whether current peripheral neuropathy is at least as likely as not (50 percent or greater likelihood) related to Agent Orange exposure in service. 

The examiner should provide a complete rationale for the opinion.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

3.  Contact the appropriate service department to determine whether the Veteran had exposure to asbestos during his service.

4.  Schedule the Veteran for a VA pulmonary examination with a physician.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted to determine whether the Veteran has a current lung disorder.

(a) The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to asbestos in service or exposure to soot.  

The examiner should consider the March 1974 service treatment record which noted complaints of a swollen nose after inhaling sooty air, as well as the May 2012 private opinion that is somewhat positive.

(b)  The examiner should specifically state whether asbestosis is currently present.  The examiner's attention is directed to the private medical records dated in August 2002, which noted possible asbestosis and pleural thickening.  The examiner should opine as to whether asbestosis is currently present.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. 

5.  Schedule the Veteran for a VA examination of his right hand.  The claims file must be made available to, and reviewed by, the examiner.  

(a)  The examiner should diagnose any current right hand disability.

(b)  The examiner should provide an opinion as to whether a current right hand disability is at least as likely as not related to service, including the right hand pain and right fifth finger injury during service in June 1973.

(c)  The examiner should provide an opinion as to whether a current right hand disability is at least as likely as not proximately due to, or caused by, the Veteran's service-connected right fifth metatarsal fracture.

(d)  The examiner should state whether a current right hand disability is at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected right fifth metatarsal fracture.

(e)  The examiner should diagnose any current right wrist disability.

(f)  The examiner should provide an opinion as to whether a current right wrist disability is at least as likely as not (50 percent or greater likelihood) related to service, including the right hand pain, wrist pain, and right fifth finger injury during service in June 1973.

(g)  The examiner should provide an opinion as to whether a current right wrist disability is at least as likely as not proximately due to, or caused by, the Veteran's service-connected right fifth metatarsal fracture.

(h)  The examiner should provide an opinion as to whether a current right wrist disability is at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected right fifth metatarsal fracture.

(i)  The examiner should diagnose any current right thumb disability.

(j)  The examiner should provide an opinion as to whether a current right thumb disability is at least as likely as not (50 percent or greater likelihood) related to service, including right hand and wrist pain noted in service in or the right fifth finger injury during service in June 1973.

(k)  The examiner should provide an opinion as to whether a current right thumb disability is at least as likely as not proximately due to, or caused by, the Veteran's service-connected right fifth metatarsal fracture.

(l)  The examiner should provide an opinion as to whether  a current right thumb disability is at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected right fifth metatarsal fracture.

The examiner should consider the post-service treatment records showing treatment of right carpal tunnel syndrome and osteoarthritis of the right hand. 

The examiner should provide a complete rationale for the opinions, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

6.  Schedule the Veteran for a VA examination to ascertain the etiology of a current back disability.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should address the following questions:

(a) Whether there is clear and unmistakable (i.e., undebatable) evidence that a back disability pre-existed service.

(b) If the examiner finds a pre-existing back disability,  whether there is clear and unmistakable evidence that it was not aggravated (meaning not chronically worsened) by service beyond its natural progression.

(c) Whether it is at least as likely as not (a 50 percent or better probability) that a current back disability is related to service, including the back pain reported in service. 

The examiner should in particular consider the December 2012 medical opinion from Dr. G.S., which linked the Veteran's chronic back pain to service.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. 

7.  Then, readjudicate claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


